DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
An amendment filed on 2 May 2022 is acknowledged. Claim 1 is amended. Claims 1, 4, 7, 10-14, 16, 17, 22, 23, 31, 34, 35, 39, 46, 47, 50, and 53 are pending; claims 7, 17, 22, 23, 31, 34, 35 46, 47, 50, and 53 are withdrawn; and claims 1, 4, 10-14, 16, and 39 are examined herein on the merits.
In response to the reply filed on filed on 2 May 2022, the rejections over the prior art are partially modified and partially maintained. Claims 11, 12, and 39 are drawn to allowable subject matter.

Claim Interpretation
Claim 1 recites the limitations "L2 and L3 are, at each occurrence, independently an optional alkylene, alkenylene, alkynylene, heteroalkylene, heteroalkenylene, heteroalkynylene or heteroatomic linker"; "L1 is at each occurrence, independently either: i) an optional alkylene, alkenylene, alkynylene, heteroalkylene, heteroalkenylene, heteroalkynylene or heteroatomic linker; or ii) a linker comprising…."; and "R5 is, at each occurrence, independently oxo, thioxo or absent." The limitation "at each occurrence" is interpreted as referring to the recitation of the relevant group in the formula of structure (I), rather than referring to the presence or absence of the relevant group in the claimed compound. Accordingly, the occurrence of an optional or absent group is not treated as a logical contradiction. In other words, claim 1 is interpreted as defining L1, L2, L3, and R5 as being either present or absent in the compound having structure (I).
The instant specification includes the following special definitions (page 5, lines 2 and 4):
"Oxo" refers to the =O substituent group.
"Thioxo" refers to the =S group.
The formulae of claims 1 and 4 illustrate "R5" having a single bond to a phosphorous atom. Accordingly, if R5 is non-absent, R5 is oxygen double-bonded to phosphorous, or R5 is sulfur double-bonded to phosphorous, despite the illustrated single bond between R5 and phosphorous.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 10, 13, 14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Vybornyi ("Formation of Two-Dimensional Supramolecular Polymers by Amphiphilic Pyrene Oligomers," Angew. Chem. Int. Ed. 2013; previously relied upon).

    PNG
    media_image1.png
    297
    240
    media_image1.png
    Greyscale


Regarding claims 1, 4, 10, 13, 14, and 16, Vybornyi discloses the trimeric Py3 of Scheme 1 (page 11489) (copied above). 
Accordingly, Vybornyi clearly discloses a compound having structure (I) or (IA), where n is 0, x is 1, y is 2, z is 1, R2 and R3 are OH, R4 is O-, R5 is oxo, L is an unsubstituted alkylene linker (-CH2CH2CH2-), and M' is the following substructure, which is a divalent moiety comprising two or more carbon-carbon double bonds and at least one degree of conjugation (claim 1) and which is a derivative of pyrene (claim 10):

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Claims 1, 4, 10, 13, 14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Nussbaumer ("Amplification of Chirality by Supramolecular Polymerization of Pyrene Oligomers," Angew. Chem. Int. Ed. 2011; IDS; previously relied upon).
Regarding claims 1, 4, 10, 13, 14, and 16, Nussbaumer discloses the α oligomeric pyrene strand of Scheme 1, where X = H:

    PNG
    media_image3.png
    275
    638
    media_image3.png
    Greyscale

Accordingly, Nussbaumer clearly discloses a compound having structure (I) or (IA), where n is 0, x is 1, y is 6, z is 1, R2 and R3 are OH, R4 is O-, R5 is oxo, L is unsubstituted alkylene (-CH2CH2CH2-),and M' is the following substructure, which is a divalent moiety comprising two or more carbon-carbon double bonds and at least one degree of conjugation (claim 1) and which is a derivative of pyrene (claim 10):

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


Allowable Subject Matter
Claim 39 is allowed.
Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the (non-redundant) limitations of claim 1. The claim 1 limitation "comprising two or more carbon-carbon double bonds and at least one degree of conjugation" is not required, given the limitations of claims 11 and 12.
Claims 12 and 39 are distinguished from the closest prior art of record for the reasons set forth in the previous office actions.
Regarding claim 11, the closest prior art of record is Vybornyi ("Formation of Two-Dimensional Supramolecular Polymers by Amphiphilic Pyrene Oligomers," Angew. Chem. Int. Ed. 2013; previously relied upon), which teaches that "Effects of different linker types and substitution patterns are the topic of further investigations" (last sentence). Vybornyi does not specifically disclose or suggest a (non-1,6-dialkynyl-substituted) pyrene subunit that is directly linked to a linker L that is unsubstituted alkylene or alkenylene.
The related post-dated review of Vybornyi 2019 ("DNA-inspired oligomers: from oligophosphates to functional materials," Chem. Soc. Rev., 2019, 48, 4347) has been considered and made of record.

Response to Arguments
Applicant's arguments filed on 2 May 2022 have been considered and are not fully persuasive or are moot in view of the new grounds of rejection.
Regarding the rejections for anticipation by Vybornyi, Applicant's arguments are persuasive regarding claim 11 but are unpersuasive regarding claims 1, 4, 10, 13, 14, and 16 because the grounds of rejection have been changed such that L is now interpreted as an unsubstituted alkylene (-CH2CH2CH2-) and M' is now interpreted as the following substructure, which is a divalent moiety comprising two or more carbon-carbon double bonds and at least one degree of conjugation (claim 1) and which is a derivative of pyrene (claim 10):

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Because of this new interpretation, claim 11 is no longer rejected for anticipation by Vybornyi and is indicated as allowable subject matter.
Applicant's arguments regarding anticipation by Nussbaumer are unpersuasive because the rejection does not interpret the amide moieties as components of the linker. The entire -NHC(=O)-C16H8-C(=O)NH- moiety is interpreted as M', which satisfies the requirements of claims 1 and 10 (but not of claim 11, which is allowable). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE ADAMS whose telephone number is (571)270-5043.  The examiner can normally be reached on M-F, 10:30 A.M - 7 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHELLE ADAMS/Examiner, Art Unit 1797                                                                                                                                                                                                        

/JENNIFER WECKER/Primary Examiner, Art Unit 1797